Citation Nr: 0826083	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  07-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to June 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran timely appealed the 
RO's August 2006 rating action.  

In June 2008, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Philadelphia, Pennsylvania.  
During said hearing, the veteran submitted additional medical 
evidence along with a waiver of RO initial consideration. 
38 C.F.R. § 20.1304(c) (2007).

In July 2008, the Board granted the veteran's request to have 
his case advanced on the Board's docket.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Second degree pes planus with no pain was noted at the 
time the veteran entered active service on his February 1946 
report of examination prior to enlistment; the objective 
medical evidence clearly and unmistakably establishes that 
his bilateral pes planus existed prior to his examination, 
acceptance, and enrollment into active service.

2.  The veteran was seen once during service in June 1946 for 
second degree pes planus and advised to perform exercises.  

3.  The report of the veteran's May 1947 examination prior to 
separation showed that the veteran's feet were evaluated as 
normal.

4.  The earliest post-service record of treatment for pes 
planus was in 1966; and it was not until 1970 that the 
veteran's pes planus was identified as third degree pes 
planus.

5.  The competent and probative medical evidence of record 
clearly and unmistakably preponderates against a finding that 
the preexisting bilateral pes planus was permanently 
aggravated by service.


CONCLUSION OF LAW

The veteran's pes planus was not incurred or aggravated 
during service. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1132, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification should also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issue on appeal, VA 
provided the veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in an April 2006 letter.  The 
letter informed the veteran that he should let VA know of any 
evidence he thought would support his claim, and that it was 
his responsibility to make sure that VA received all 
requested records not in the possession of a Federal entity.  
It also informed him as to where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the RO 
has not informed the veteran of the Dingess elements 
involving ratings and effective dates, there is no prejudice 
to the appellant by adjudication this matter in the decision 
below since the claim for service connection for pes planus 
is being denied.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The veteran was 
provided pre-adjudication VCAA notice via an April 2006 
letter.  Id. 
	
       
       
       Duty to Assist

Regarding VA's duty to assist the appellant with his service 
connection claim on appeal, relevant service medical records, 
post-service private and VA medical and private treatment and 
examination reports and statements and testimony of the 
appellant have been associated with the claims file.  In 
August 2006,  
VA examined the veteran in conjunction with his instant 
service connection claim.  A copy of this examination report 
has been associated with the claims file. 

The Board observes that since August 1975, the veteran has 
been in receipt of disability benefits from the Social 
Security Administration (SSA).  Generally, VA has a duty to 
acquire copies of the SSA decision and the supporting medical 
records pertinent to such a claim.  Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  In this matter, however, there is no need to 
remand the case to obtain records from the decision to award 
SSA benefits in 1975 since records from this date would not 
answer the only question pertinent to this decision - whether 
pes planus was aggravated by service.  It is clear that if 
records from records from the 1975 SSA determination even 
mention pes planus, they could only provide evidence of the 
severity of pes planus at that time - and not evidence 
indicating whether the pes planus was aggravated by service 
nearly 30 years earlier.  It is noteworthy that evidence 
already of record shows that by 1970 the veteran's pes planus 
had progressed to third degree.  Remanding for SSA records 
would result in no pertinent evidence for review.  

The veteran was afforded a podiatry examination in August 
2006.

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the aforementioned service connection claim 
discussed in the decision below. 





II.  Service Connection Laws and Regulations

The veteran claims entitlement to service connection for 
aggravation of his preexisting bilateral pes planus during 
military service. 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a) (2007).  To establish 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection may also be awarded when a 
preservice condition is aggravated by service.  38 C.F.R. 
§ 3.306.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111.  Only such conditions as are recorded in examination 
reports are to be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b).

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). 
See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding 
that the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
In addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1)

The language of the aforementioned regulation at 38 C.F.R. § 
3.304(b) provides that the presumption of soundness in 38 
U.S.C.A. § 1111 may be rebutted merely by proof of 
preexistence of the disorder in issue, while the statute 
declares that the condition must be both shown to have 
existed before service and not to have been aggravated by 
service.  The Court, in Cotant v. Principi, 17 Vet. App. 116 
(2003), identified the apparent conflict between the statute 
and regulation, and the VA General Counsel issued a 
precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the General Counsel opinion, the Board 
cites 38 C.F.R. § 3.304(b) herein only for the provisions of 
the regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995). The Court has held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 
Subsequently, however, the Court of Appeals for the Federal 
Circuit explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 
203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated in service.  The burden of proof is upon VA to 
rebut the presumption by producing that clear and 
unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  The determination of whether there is clear 
and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

The Court has consistently stated that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service. 
See Wagner v. Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 
2004).


III.  Analysis

After a careful review of the evidence of record, the Board 
finds that the veteran's bilateral pes planus preexisted 
service and was not aggravated by service.  In reaching the 
foregoing determination, the Board first notes that service 
medical records show that upon entrance into service in 
February 1946, the examiner made findings that the veteran's 
feet were abnormal, noting a condition of pes planus, which 
was not considered disabling.  (See, February 1946 service 
enlistment examination report).  The notation read: second 
degree pes planus no history of pain.  The Board accepts the 
report of a February 1946 service enlistment examination as 
probative evidence that the veteran's bilateral pes planus 
preexisted service.  The question remains whether or not the 
veteran's pre-service pes planus was permanently aggravated 
by service.  Despite the veteran's contentions (as clearly 
articulated during his hearing) that pes planus was 
aggravated by service, the Board can only find that it was 
not.

Before any presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent a permanent increase in severity during service, 
unless there is a specific finding that the increase was due 
to the natural progress of the disease. 38 C.F.R. § 3.306(a).  
Thus, the next question is whether the evidence clearly and 
unmistakably demonstrates that the pre-existing bilateral pes 
planus was not aggravated during service.  See Wagner v. 
Principi, 370 F.3d at 1097.  

Overall, the Board finds that, irrespective of the veteran's 
own statements and testimony (which are quite credible), the 
evidence of record clearly and unmistakable shows that the 
preexisting bilateral pes planus was not aggravated by 
military service.  In reaching the foregoing determination, 
the Board must rely most heavily on the contemporaneous 
medical records of that time.   On review of such records, it 
is clear that second degree pes planus with no history of 
pain was shown at entry into service on examination in 
February 1946.   It is also clearly shown that the veteran 
sought treatment for pes planus on one occasion during 
service in June 1946.  The record shows that pes planus was 
again identified as second degree pes planus.  It is 
important to note that this did not show any increased 
symptomatology.  The veteran was prescribed exercises and 
returned to duty.  

The absence of any other service medical records detailing 
pes planus indicates that the veteran served the remainder of 
his tour of military service without any further treatment 
for pes planus.  During his hearing, the veteran indicated 
that pes planus continued to bother him during service, but 
that he did not return for treatment as he did not find any 
benefit in attempting to do the exercises.  While the veteran 
may very well have had pes planus problems during his entire 
period of service, the objective records we have to review do 
not document any such problem during service subsequent to 
the June 1946 treatment.    

Another important document is the report of the veteran's May 
1947 examination prior to separation from service.   This 
record does not show pes planus at all, and in fact, rather 
than showing an increase in severity, it shows that the 
veteran's feet were evaluated as "normal."  While the 
veteran and his representative expressed disagreement with 
that finding during the June 2008 hearing, the Board cannot 
ignore the fact that the May 1947 examination report does in 
fact read "normal" in the box above "feet".  This is 
objective evidence indicating that a pes planus problem was 
not so severe at separation as to be reported on examination.  
Such would indicate that the condition actually improved from 
the second degree pes planus noted at entrance.

Also weighing against a finding that the veteran had a pes 
planus problem at separation from service is the fact that 
the first initial complaints of, or treatment for, pes planus 
after service was not until July 1966, almost two decades 
after service discharge in June 1947.  This preponderates 
against a finding that the veteran's bilateral pes planus was 
aggravated during military service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in 
service may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service).  
(See, reports, prepared by Geisinger Medical Center, dated 
from November 1959 to July 1970, showing that in July 1966, 
the veteran was noted to have had very flat feet). 

The Board notes that the first time it has been shown that 
the veteran's pes planus progressed in severity beyond the 
second degree is in June 1970.  A private treatment record 
from June 1970, a date when the veteran would have been over 
two decades older than he was during active military service, 
reflects that the veteran's pes planus had been upgraded from 
second to third degree.  (See, June 1970 treatment report, 
prepared by Geisinger Medical Center, wherein the veteran's 
pes planus was described as "Pes planus 3 pronation.")

While the veteran has testified that his pes planus grew 
worse during service, the objective medical evidence is 
against this conclusion.  In fact, the record does not show a 
worsening in the second degree pes planus (noted in 1946) 
until 1970, when pes planus was found to be to the third 
degree.

There is simply no evidence of record documenting an increase 
in the severity of the veteran's pes planus during service or 
for more than 20 years after service.  

Additionally, when the veteran was sent for a recent VA 
examination in podiatry, the examiner determined that the 
veteran's progressively worsening pes planus was the result 
of age.  

After considering the veteran's statements and weighing in 
all the evidence of record pertaining to the manifestations 
of the bilateral pes planus prior to, during, and subsequent 
to service, the Board can only find that the veteran's pes 
planus did not increase in severity during or as a result of 
service.  Although the veteran's service records show that he 
sought treatment for pes planus on one occasion during 
service, his condition was evaluated at that time as second 
degree pes planus - just as it was on the report of 
examination prior to entrance into service.  It was not until 
years after separation in 1970 that the veteran's pes planus 
was documented as having increased in severity.  

The Board does not find the single record of treatment for 
pes planus during service as an indication that the condition 
grew worse during service.  The pes planus was still shown to 
be second degree at that time, and it was not treated again 
during the veteran's period of service.  The single record of 
treatment is not a showing of a permanent increase in 
severity over the level shown at entrance.  The Court has 
held that evidence of the veteran being asymptomatic on entry 
into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation.  Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  Here, the veteran 
was not asymptomatic at entry, but appeared to experience 
symptoms of the same type and degree as he did during 
service, at discharge and after service until 1970, when his 
flat feet were upgraded from second to third degree pes 
planus.

In essence, the evidence that the veteran's bilateral pes 
planus increased in severity during service is limited to the 
veteran's own statements and testimony.  While the veteran is 
competent to discuss his symptomatology, he is not competent 
to offer medical diagnoses or to rate the medical 
classification of his pes planus as he is a layperson, 
without medical training that would qualify him to render an 
opinion concerning medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran is 
competent to describe his symptomatology after service; 
however, here, his contentions conflict with other evidence.  
The Board also notes that, although the veteran has 
maintained that he experienced continuing symptomatology 
after service, he never sought treatment for his pes planus 
until 1966, almost two decades after service discharge in 
1947, and he never filed a claim for said disability until 
February 2006.  

The Board has to give a great deal of weight to the 
documentary evidence identifying the level of severity of the 
veteran's pes planus over the years.  Less weight is assigned 
to the veteran's statements, especially when such statements 
are in conflict with objective findings from the treatment 
records.

In short, as discussed above, there is simply no evidence to 
support a finding that the veteran's pes planus is due to or 
aggravated by his period of active service.  
38 C.F.R. §§ 3.303, 3.304, 3.306.  

Finally, the Board notes that the veteran's current foot 
condition is quite severe and now includes more than just pes 
planus.  As X-ray evidence of hypertrophic spurring at the 
metatarsotarsal articulations of the left foot was first 
diagnosed in April 1984, over three decades after service 
discharge, it cannot be said that the veteran is entitled to 
a presumption of service connection for arthritis under 38 
C.F.R. §§ 3.307, 3.309 (2007).

In the absence of competent medical evidence showing that the 
veteran's pes planus is related to his military service, 
including via the concept of aggravation, the preponderance 
of the evidence is against the veteran's claim for service 
connection for this disability.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral pes planus, is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


